Citation Nr: 1536232	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a back disability, and, if so, whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 60 percent for status post right total knee replacement due to degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for scar, status post right total knee replacement.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran was a member of the Army National Guard and served on active duty for training from July 1973 to November 1973 and had active military service from May 1984 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a back disability and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A March 2009 rating decision denied reopening of the Veteran's claim of entitlement to service connection for a back disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence added to the record after the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's status post right total knee replacement is manifested by pain, weakness and limitation of flexion; extension is full and instability has not been present.

4.  The scar, status post right total knee replacement, is painful, but small, superficial, stable and productive of no limitation of function of the knee.

CONCLUSIONS OF LAW

1.  New and material evidence was received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for a rating in excess of 60 percent for status post right total knee replacement due to degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

3.  The criteria for entitlement to a rating in excess of 10 percent for the scar, status post right total knee replacement, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim to reopen a claim for service connection for a back disorder, the Board has determined that the evidence currently of record is sufficient to substantiate that claim.  Therefore, no further development is required before the new and material evidence aspect of the back disorder claim is decided.

The record reflects that the RO provided the Veteran with all required notice related to the rating assigned for right total knee replacement and right knee scar by letter mailed in March 2010, prior to the initial adjudication of those issues.

The record also reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA treatment records.  The Veteran's Social Security Administration records have also been obtained.  The Veteran was also afforded VA examination of his right knee in June 2009, of his scar in April 2010, and a VA general medical examination in October 2010.  The evidence does not show and the Veteran has not suggested that his disabilities have worsened since those examinations, or that these examination reports are not adequate for rating purposes.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims. 





II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran is seeking to reopen the claim for service connection for a back disorder.  The Veteran was originally denied service connection for a back disorder in a May 2000 rating decision on the basis that there was no record of the condition claimed.  The Veteran did not appeal that decision.  In June 2005, the Veteran again claimed service connection for a back disorder, claiming that he had a current disability that was caused by his service-connected right knee disability.  This claim was denied by way of an August 2005 rating decision.  The Veteran did perfect an appeal as to this decision.  In March 2008, the Board issued a decision denying service connection for a back disorder, including on a secondary basis.  The Veteran did not appeal the Board's decision.  He did not appeal a November 2008 or March 2009 rating decision denying reopening of the claim.  In addition, no pertinent evidence was received within the appeal period following the March 2009 rating decision.

In September 2009, the Veteran submitted a statement construed as an attempt to reopen the claim for service connection for a back disorder.  The RO denied this claim by way of the November 2010 rating decision on appeal.

The evidence of record at the time of the March 2009 rating decision included the Veteran's service treatment records, post service treatment records showing stenosis and associated degenerative disc disease of the lumbar spine, and VA examination reports dated in December 2002, August 2005, April 2008, and October 2008, all of which documented current lumbar spine disability, but disclosed no causal connection between the current disabilities and the Veteran's service or service-connected disability.

The evidence added to the record after the expiration of the appeal period following the March 2009 rating decision includes the Veteran's records from the Social Security Administration, an October 2010 VA general medical examination report, and a September 2009 statement from the Veteran.  The Social Security Administration records and October 2010 VA examination report both continue to confirm the existence of a lumbar spine disability, but do not suggest any causal connection between the Veteran's disability and his active service.  Thus, these records are not material to the claim, because they do not relate to an unestablished fact necessary to substantiate the claim.  The Veteran, in September 2009, submitted a statement in support of the claim.  In this statement, the Veteran reported that he hurt his back while unloading food and equipment for the mess hall on May 22, 1984.  He suggested that there is a sick slip available to show findings of lumbar pain and lumbar sprain.  He also reported that about ten days later, he fell, then injuring his now service-connected knee.  The Veteran reported that he was experiencing severe pain in his back at the time he fell injuring his knee.  For purposes of determining whether reopening of the claim is in order, the credibility of the Veteran's statement that he hurt his back and experienced severe back pain in service is presumed.  The Board observes that at no other time, to include prior to and since March 2009, has the Veteran suggested that he hurt his back in service.  This evidence, therefore, gives rise to the need for a VA opinion to determine whether the Veteran's current back disability  is related to his back pain experienced in service.  Therefore, this evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for service connection for a back disorder is warranted.

III.  Increased Rating Claims

A.  General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Total Knee Replacement

In June 2009, the Veteran filed a claim for a total rating based on unemployability due to his service-connected right knee disabilities.  The RO also construed this as a claim for increase for the right total knee replacement for which the Veteran is presently rated as 60 percent disabled.  The Board notes that prior to this, the Veteran, by way of a May 2006 rating decision, was awarded a temporary 100 percent rating for the period of time following his total knee replacement surgery, which was effective from June 1, 2006, until January 1, 2008, at which time the 60 percent rating was assigned.  He has perfected an appeal of the continuance of the 60 percent rating.  

The 60 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under this diagnostic code, the minimum 30 percent evaluation is warranted when the medical evidence of record shows a history of prosthetic knee replacement.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The maximum 100 percent evaluation is granted for 1 year following implantation of prosthesis.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to knee ankylosis, limitation of leg extension, or limitation of leg flexion.  

Limitation of leg flexion warrants a noncompensable rating if limited to 60 degrees, a 10 percent rating if limited to 45 degrees, a 20 percent rating if limited to 30 degrees, and a maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of leg extension warrants a noncompensable rating if limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2009) (showing normal leg flexion and extension as between 0 degrees and 140 degrees). 

In June 2009, the Veteran underwent a VA joints examination.  He reported pain with an intensity of 7 on a scale of 1 to 10, as well as stiffness, swelling and limitation on his ambulation tolerance.  He reported flare ups to an intensity of 9 on the same 1 to 10 scale.  The flare ups were reported to occur weekly, to last several hours, to be aggravated by prolonged standing or ambulation and to be alleviated by medication.  The Veteran reported that his range of motion is not limited further by the flare ups.  On physical examination, the Veteran was unable to repeatedly squat due to pain.  He also had tenderness in the right knee peripatellar area.  The Veteran walked with an antalgic gait.  There were no callosities or breakdown, but the examiner did observe swelling in the right knee area.  Range of motion testing yielded findings as follows:  flexion of 0 to 90 degrees, painful in the last 30 degrees with functional loss of 50 degrees due to pain; extension was to 0 degrees with pain in the last 20 degrees and a notation that there is no functional loss due to the pain.  Physical examination revealed no instability.  The examiner confirmed the diagnosis as right knee degenerative joint disease and right knee total knee replacement.

The Veteran underwent a VA joints examination in October 2010.  At that time the Veteran reported constant right knee pain and described the pain as 5 on a scale of 1 to 10 on the day of examination.  The Veteran also described limited motion and giving way.  The examiner noted right knee deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and symptoms of inflammation such as warmth, redness, swelling and tenderness.  The Veteran also described flare ups, which he characterized as severe, lasting two to three days and occurring every three to four months.  Prolonged walking and going upstairs were noted to be precipitating factors.  Alleviating factors included medication, application of heating pads, and rest.  The Veteran suggested that he cannot do any activity during a flare up.  The Veteran was able to walk 1/4 mile, but was unable to stand for more than a few minutes.  A cane was used intermittently but frequently to assist in ambulation.  Physical examination revealed an antalgic gait, with evidence of abnormal weight bearing and abnormal shoe wear pattern.  The examiner noticed increased wear on the inside edge of the fore foot in the left shoe, but a normal wear pattern on the right.  The examiner noted crepitus and tenderness, but on physical examination found no instability.  Range of motion testing revealed right knee flexion from 0 to 130 degrees, and normal right knee extension.  The examiner confirmed that there were objective evidence of pain with active motion on the right side, and objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions of range of motion testing.  The Veteran's right knee was not ankylosed.

Again, the Board notes that the Veteran is receiving the maximum rating for his right knee status post total knee replacement.  The only rating in excess of 60 percent under diagnostic code 5055 is the assignment of a temporary 100 percent rating following the surgery, which the Veteran received between 2006 and 2008.  There is simply no other basis upon which a higher rating can be granted under diagnostic code 5055.

The evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The rating assigned for the Veteran's total knee replacement considers such factors as severe painful motion and weakness.  Further, the VA examiner found no additional loss of function, including following repetitive motion testing.  

A higher rating of 100 percent is only applicable for the one year following the implementation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Again, the Veteran was awarded the 100 percent rating for the period immediately prior to the rating under appeal.  The question at hand is the appropriate rating following the temporary 100 percent rating.

Moreover, a higher rating would not be achieved by rating by analogy to limitation of flexion and limitation of extension.  The evidence consistently shows that the Veteran has no limitation of extension.  The maximum rating for limitation of flexion is 30 percent.  Therefore, only a 30 percent rating would be assigned for limitation of motion under those codes.  Moreover, even if the Veteran had extremely unfavorable ankylosis of the knee, a rating in excess of 60 percent would not be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Additionally, a separate rating for instability of the right knee is not warranted.  See 38 C.F.R. § 4.71a, 5257 (2014); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The Veteran described his knee as giving way, however physical examination and testing revealed no instability.  There is also no evidence in any outpatient clinical records to establish the existence of instability in the right knee joint.  As to any feeling of weakness, which the Veteran described as giving way, this is compensated by way of the 60 percent rating assigned under Diagnostic Code 5055.  A separate evaluation based on instability of the knee is not warranted. 

Accordingly, the disability does not warrant more than the currently assigned rating of 60 percent under the schedular criteria.

Right Knee Scar

The Veteran was originally awarded service connection for the scar associated with his right total knee replacement in a May 2000 rating decision and a 10 percent rating was assigned.  In June 2009, the Veteran filed a claim for a TDIU based upon his service-connected right knee disabilities.  The RO also construed this as a claim for increase for the right knee scar.   

Scars are rated under the schedule of ratings for the skin found at 38 C.F.R. § 4.118.  The criteria were amended, effective October 23, 2008.  As the Veteran's claim was filed in 2009, the most recent version of the rating criteria for the skin applies to this claim.

Under Diagnostic Code 7801, which provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, a scar(s) with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1). 

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  That is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran's scar is presently rated as 10 percent disabling under Diagnostic Code 7804.  The clinical records and the Veteran's lay statements during the pendency of this claim do not provide details related to the nature or severity of the Veteran's right knee scar.  The Veteran underwent VA examination of the scar at issue in March 2010.  The examiner confirmed that the scar is located on the right lower extremity, although when stating the exact location of the scar, the examiner noted it to be in the left knee patellar mid-line.  The Board presumes this to be a typographical error, and that the examiner meant right knee patellar mid-line.  The scar was measured as 0.5 centimeter wide and 18.5 centimeters long.  The scar is painful, with no signs of breakdown.  The examiner reported that the scar is superficial, with no inflammation, no edema, no keloid formation and no other disabling effects.

The Board finds that an increased rating is not warranted at any time for the scar on the right knee as the evidence of record demonstrates that it is a painful, but superficial scar, which does not affect any other body part.  The only compensable symptomology documented in the record is the report that the right knee scar is painful.  The scar does not satisfy the definition of a deep scar, so an increased rating is not warranted under Diagnostic Code 7801.  The scar does not satisfy the minimum size requirement for a compensable evaluation under Diagnostic Code 7802.  The scar is painful, but it has already been assigned the schedular maximum under Diagnostic Code 7804 for a single scar that is unstable or painful.  Finally, the scar does not affect any other body part, so a compensable evaluation is not warranted under Diagnostic Code 7805.  The Board does not find that any other Diagnostic Code is more appropriate to evaluate the scar.  There is simply no basis upon which an increase can be awarded for the Veteran's right knee scar.  

C.  Additional Considerations - Both Claims

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability ratings determined above.  

Consideration has been given to assigning staged ratings for the disabilities decided herein; however, at no time during the period in question has either disability warranted more than the assigned rating, so staging of the ratings assigned is not warranted for these claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from either disability or from the disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 is not in order. 


ORDER

New and material evidence having been received, reopening of the claim for service connection for a back disability is granted.

A rating in excess of 60 percent for status post right total knee replacement due to degenerative joint disease is denied.

A rating in excess of 10 percent for scar, status post right total knee replacement, is denied.


REMAND

The Board finds that additional development is required before the Board decides the back and TDIU claims.

Initially, in light of the Board's decision granting reopening of the claim for service connection for a back disorder, the reopened claim must be decided by the originating agency on a de novo basis.

Further, the Board recognizes that the Veteran was not provided a VA examination to assess the etiology of his current back disorder during the pendency of this claim.  This is not an error on the part of the RO, as the duty to assist under 38 C.F.R. § 3.159 does not require VA examination for a claim until it has been reopened.  In light of the Board's decision to reopen the claim, the Board finds that the matter must be remanded for examination and opinion.

Prior to such examination, the RO or Appeals Management Center (AMC) must ensure that the record is complete.  The Veteran, in September 2009, submitted a statement in support of the claim.  In this statement, the Veteran reported that he hurt his back while unloading food and equipment for the mess hall on May 22, 1984.  He suggested that there is a sick slip available to show findings of lumbar pain and lumbar sprain.  He also reported that about ten days later, he fell, then injuring his now service-connected knee.  The Veteran reported that he was experiencing severe pain in his back at the time he fell injuring his knee.  

The record before the Board includes service treatment records (STRs) showing the knee injury, however, the May 22, 1984, sick slip is not of record.  The Veteran's September 2009 statement suggests a copy of the sick slip was attached, but there is no such copy in the record before the Board.  On remand, the RO or AMC should both ensure that the complete STRs for both of the Veteran's periods of active duty are of record, to include the May 22, 1984, sick slip, as well as request the Veteran to resubmit his copy of the sick slip if possible.  

As to the Veteran's claim for a TDIU, he claimed that a total rating is warranted because he is unable to obtain substantially gainful employment due to his service-connected right knee disabilities.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a). 

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).   Pursuant to 38 C.F.R. § 4.16(b) , when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321 (2014).  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In this case, while the 2009 and 2010 VA examiners do note several areas of functional impact due to the right knee, the examiners primarily found that the Veteran is seen as unemployable due to his back disability.  The June 2009 VA examiner suggested that the Veteran has not worked since 1993 due to a lumbar disc herniation for which he had a laminectomy in 2005.  An October 2010 VA examiner found that based solely on his service-connected right knee condition, the Veteran could never work again as an electronic technician, forklift operator and truck driver in construction, but that he is able to obtain and secure a light duty job with the following precautions: no kneeling or squatting, and no data entry on the computer for more than one hour without taking fifteen minute breaks.  The examiner also noted the Veteran's report that he has not worked since 1993 due to medical problems associated with discogenic disease.  The Social Security Administration (SSA) also found the Veteran to be disabled due to lumbar sprain.  See November 1994 SSA Disability Determination.

Thus, while the evidence shows some limitation to employability due to the right knee disability, there is a suggestion that the Veteran may be unemployable due to the lumbar spine disability at issue in this appeal.  Therefore, the back disorder claim is inextricably intertwined with the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim for a TDIU is remanded along with the back disorder claim.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include:

- any pertinent, ongoing records from any VA healthcare facility where the Veteran has received treatment;

- the Veteran's complete STRs pertaining to his July 1973 to November 1973 and May 1984 to June 1984 duty periods, to include the May 22, 1984, sick slip referred to in the Veteran's September 2009 statement; and 

- contact the Veteran and ask that he resubmit his copy of the May 22, 1984, sick slip, which was referred to in the September 2009 statement.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the RO or AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of his back disorder.  All pertinent evidence must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's back disorder is etiologically related to his periods of active duty.  The examiner must take into account in the analysis the Veteran's September 2009 statement regarding his in-service lumbar spine injury.

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the Veteran's claim for service connection for a back disorder on a de novo basis, as well as readjudicate the TDIU claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


